DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 6/21/22.
3.    Claims 1, 13 and 17 were amended. Claims 1 – 11, 13 – 18 and 20 – 21 are pending.

				Examiner’s Note
4.	This office action is a second non-final office action.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 11, 13 – 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (US 20090054149) and in view of Okada (US 20080058065) and in view of Sharkov (US 20120071223) and further in view of WALKER (US 20080311979).
7.	Regarding claim 1, Brosnan discloses an information processing apparatus (i.e. a gaming machine) (abstract), comprising: 
a receiving device (i.e. bill validator 230) that receives a gaming medium (i.e. Canadian bills, which are used for game play, which means that the Canadian bills reads on the claimed gaming medium) having currency information that includes a currency unit from a user (paragraphs 41, 97 and 135; a player inserts two Canadian $10 bills, and five Canadian $1 bills and the amount is used for game play), and
a first display device that displays a currency amount and a currency unit of the currency amount, based on the currency information of the received gaming medium (i.e. the currency information of the received Canadian $25) (paragraphs 41, 48 and 135),
a storage device (i.e. storage area 1402 of gaming machine 1400) that stores a plurality of bet amount tables (i.e. monetary type tables for US, Canadian, European, and U.K. monetary types as described in paragraphs 79 and 80) which correspond to a plurality of types of currency unit (paragraphs 79 and 80 and 131 and FIG. 5 and 6; paragraph 79 teaches a monetary type table 502 has numerous fields, such as name, country code, base denomination, whole denomination, and data on how to display the monetary type, grouped as fields 504 and Information on denominations, such as name, value, and physical type are grouped as fields 506; paragraph 80 teaches a casino may only want three non-native types supportable on their multiple currency machines, such as Canadian, European, and U.K. monetary types. In this embodiment and other embodiments, such as those described above, a screen providing basic information on the monetary types (such as in a form similar to table 502) is shown to the operator; paragraph 131 teaches Gaming machine 1400 also has a storage area 1402 that may be comprised of non-volatile memory and other types of memory as described above in FIG. 1. There is a wide variety of data that may be stored on a gaming machine of which some that are relevant to the present invention are shown in FIG. 14. These may include exchange rate table or tables 1418 as described in FIG. 8. In one embodiment, this may include one table containing exchange rates for converting one non-native monetary type to a native amount. Monetary type table or tables 1420, as shown in FIG. 5, may also be stored on gaming machine 1402),
and displays a meter (i.e. the meters shown in 15) that displays a monetary amount according to the process in the currency unit indicated by the currency information of the received gaming medium (FIG. 14 and 15; paragraphs 127 and 132 - 134),
 wherein when the currency information of the received gaming medium indicates a first currency unit, the currency amount (i.e. currency amount of 100 US/100 cents) is calculated and displayed in the first currency unit (i.e. calculated and displayed in the first currency unit When a US $1 bill is entered into a gaming machine) (FIG. 5 and paragraphs 78 and 79) 
and wherein when the currency information of the received gaming medium (gaming medium of $10 Canadian) indicates a second currency unit different from the first currency unit, the currency amount is calculated and displayed (paragraphs 92 and 93)
Brosnan fails to explicitly disclose the following limitations:
…being equivalent of one credit of a credit amount necessary for starting a process.
…in the second currency unit.
Okada teaches a display device (i.e. liquid crystal display part 30) for displaying a currency amount, being equivalent of one credit of a credit amount (i.e. cash value per credit) necessary for starting a process (i.e. the process of placing a one credit wager using BET switch 23 described in paragraph 37) (paragraphs 37, 104 and 111 and FIG. 11; the cash value per credit is 100 yen or 0.85 dollar based on the currency type that is used by the player).
Okada also teaches the currency amount is displayed in the second currency unit (currency unit of yen) (paragraphs 37, 104 and 111; FIG. 11). 
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Brosnan and in view of Okada to include the aforementioned method in order to achieve the predictable result of providing a type of new slot/gaming machine with enhanced convenience by adding the function of displaying multiple type of currency amounts. 
The combination of Brosnan and Okada fail to explicitly disclose the following limitations:
and a plurality of credit buttons that are used to input the credit amount, each of the credit buttons including a second display device, 
wherein the second display device included in each of the credit buttons displays a bet amount to be used for a bet by referring to a bet amount table which corresponds to the currency unit based on the currency information of the received gaming medium among the bet amount tables,
and the second display device included in each of the credit buttons displays the bet amount in the first currency unit, 
and the second display device included in each of the credit buttons displays the bet amount in the second currency unit.
Sharkov teaches:
and a plurality of credit buttons/buttons associated with the game credits described in paragraph 46 (i.e. the combination of parts 40 and 42) that are used to input the credit amount, each of the credit buttons (i.e. the buttons associated with the game credits described in paragraph 46) including a second display device (i.e. part 42) (paragraphs 39 and 46 and FIG. 2; paragraphs 39 teaches “system may include an option such as a toggle 40 or plus (+) and minus (-) buttons to increase or decrease the wager or stake amount”; paragraph 46 teaches the user may choose to place bets in dollars, Euros, pounds, yen, any other currency, or game credits), 
wherein the second display device (i.e. part 42) included in each of the credit buttons (i.e. the buttons associated with the game credits described in paragraph 46)  displays a bet amount to be used for a bet (i.e. a bet associated with the amount wagered 42 as described in paragraph 39)  by referring to a bet amount table which corresponds to the currency unit (i.e. dollars, Euros, pounds, yen or any other currency units as described in paragraph 46) based on the currency information of the received gaming medium among the bet amount tables (i.e. a data structure related to the bet amount and the corresponding currency unit shown in FIGS. 2 and 3) (paragraphs 39 and 46 and  FIGS. 2 and 3; using broadest reasonable interpretation in view of the applicant’s specifications, the display device 42 read on the claimed display device),
and the second display device (i.e. part 42) included in each of the credit buttons (i.e. the buttons associated with the game credits described in paragraph 46)  displays the bet amount in the first currency unit (i.e. dollars) (paragraphs 39 and 46 and  FIG. 2), 
and the second display device (i.e. part 42) included in each of the credit buttons (i.e. the buttons associated with the game credits described in paragraph 46) displays the bet amount in the second currency unit (i.e. Euros) (paragraphs 39 and 46 and  FIG. 2).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Brosnan and Okada in view of Sharkov to include the aforementioned method in order to achieve the predictable result of providing a gaming machine with support for bets in dollars, Euros, pounds, yen, any other currency, hence increased player convenience/interest.
The combination of Brosnan, Okada and Sharkov fail to explicitly disclose the following limitations:
a plurality of credit buttons that display a plurality of different bet amounts, respectively, 
wherein the credit amount is determined by the bet amount displayed in the second display device of the at least one credit button that is selected from among the plurality of credit buttons.
WALKER teaches:
a plurality of credit buttons that display a plurality of different bet amounts, respectively (paragraph 249 and FIG. 10; paragraph 249 teaches 
various line bet buttons 1006 and credits/line bet buttons 1008 are available to the player), 
wherein the credit amount (i.e. the credit amount (i.e. one credit) associated with the bet 1 credit button shown in FIG. 10 and described in paragraph 249) is determined by the bet amount displayed in the second display device (i.e. the touch screen portion/display of at least one button of the buttons 1006) of the at least one credit button (i.e. one button of buttons 1006)) that is selected from among the plurality of credit buttons (i.e. buttons 1006) (paragraph 249 and FIG. 10; paragraph 249 teaches various line bet buttons 1006 and credits/line bet buttons 1008 are available to the player. While displayed as mechanical buttons, it should be appreciated that the buttons may be part of a touch screen or otherwise implemented as desired; The examiner is interpreting the touch screen portion of at least one button of the buttons 1006 as the claimed the second display device and the touch screen portion/display of at least one button of the buttons 1008 as the first display device).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Brosnan, Okada and Sharkov in view of WALKER to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing a plurality of credit buttons to the players).
8.	Regarding claim 2, Okada also teaches:
an input device (i.e. a coin slot 22) for inputting the credit amount (paragraph 37), and 
a control device (i.e. the CPU 106) for converting the currency amount corresponding to the credit amount inputted by the input device to a specified currency amount including a specified currency unit (i.e. specified amount/currency unit that is the amount of one credit using us dollar as a currency unit) (paragraphs 103 and 104), wherein 
the control device moves the process (i.e. the process of placing a one credit wager using BET switch 23 described in paragraph 37) forward using the specified currency amount (paragraphs 37 and 104).
9.	Regarding claim 3, Okada also teaches:
a changing device (i.e. a second portion/unit of CPU 106) capable of changing the currency amount per credit (paragraphs 108 and 109), 
wherein the control device (i.e. a first portion/unit of CPU 106) performs conversion to specified currency information based on the currency amount changed by the changing device (paragraphs 108 and 109; the CPU 106 changes the cash value per credit for "yen" (a specific currency kind) from "100 yen" to "110 yen").
10.	Regarding claim 4, Okada also teaches: the first display device displays the currency amount on an icon (i.e. icon 201), and wherein when the gaming medium indicates a different type, the display device switches the currency amount displayed on the icon into a currency amount obtained by converting the amount being equivalent of the one credit into an amount expressed in a currency unit determined based on currency information corresponding to the different type (paragraph 111 and FIG. 11).  
11.	Regarding claim 5, Okada also teaches when the icon (i.e. icon 201) is touched, a monetary amount per credit is changed (paragraph 111 and FIG. 11).  
12.	Regarding claim 6, Brosnan also discloses the meter includes a win meter that displays a monetary amount awarded to the user as a result of a game in the currency unit determined based on the currency information (paragraphs 61 and 78).  
13.	Regarding claim 7, Brosnan also discloses the display the win meter is touched, the display device switches, on the win meter, the monetary amount displayed in the currency unit into a credit amount corresponding to the monetary amount, or the monetary amount displayed in the currency unit into both the monetary amount and the credit amount corresponding to the monetary amount (paragraphs 61 and 78).  
14.	Regarding claim 8, Brosnan also discloses the meter includes a credit meter (i.e. the credit meter described in paragraph 104) that displays a sum of a monetary amount inserted by the user and a monetary amount awarded to the user as a result of a game in the currency unit determined based on the currency information (paragraphs 64 and 104).  
15.	Regarding claim 9, Brosnan also discloses when the credit meter (i.e. the credit meter described in paragraph 104) is touched, the first display device switches, on the credit meter, the sum displayed in the currency unit into a credit amount corresponding to the sum, or the sum displayed in the currency unit into both the sum and the credit amount corresponding to the sum (paragraphs 64 and 104).  
16.	Regarding claim 10, Brosnan also discloses the meter includes a bet meter that displays a total bet amount for executing a game in the currency unit determined based on the currency information (abstract and paragraph 12).  
17.	Regarding claim 11, Brosnan also discloses when the bet meter is touched, the first display device switches, on the bet meter, the total bet amount displayed in the currency unit into a credit amount corresponding to the total bet amount, or the total bet amount displayed in the currency unit into both the total bet amount and the credit amount corresponding to the total bet amount (abstract and paragraphs 6 and 94).  
18.	Regarding claim 13, Brosnan discloses an information processing apparatus (i.e. a gaming machine) (abstract), comprising: 
a receiving device (i.e. bill validator 230) that receives a gaming medium (i.e. Canadian bills, which are used for game play, which means that the Canadian bills reads on the claimed gaming medium) having currency information that includes a currency unit from a player (paragraphs 41, 97 and 135; a player inserts two Canadian $10 bills, and five Canadian $1 bills and the amount is used for game play);
 a control device (i.e. the processor described in claim 1) that converts a monetary amount awarded to the player as a result of a game to a currency amount in the currency unit determined based on the currency information (paragraphs 41 and 98 and claim 1; paragraph 41 teaches a player may enter Canadian $1,430 and the player will be credited or paid in Canadian dollar amount, which means that the monetary amount awarded/paid to the player has been converted to Canadian dollar amount based on the Canadian currency entered into the gaming device/currency information); and 
a display device that displays the currency amount in the currency unit determined based on the currency information (paragraphs 41, 48 and 135).  
wherein when the currency information of the received gaming medium indicates a first currency unit, the currency amount (i.e. currency amount of 100 US/100 cents) is displayed in the first currency unit (i.e. displayed in the first currency unit When a US $1 bill is entered into a gaming machine) (FIG. 5 and paragraphs 78 and 79) 
and wherein when the currency information of the received gaming medium (gaming medium of $10 Canadian) indicates a second currency unit different from the first currency unit, the currency amount is displayed (paragraphs 92 and 93)
Brosnan fails to explicitly disclose the following limitations:
,”the currency amount is displayed” in the second currency unit.
Okada teaches the currency amount is displayed in the second currency unit (currency unit of yen) (paragraphs 37, 104 and 111; FIG. 11). 
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Brosnan and in view of Okada to include the aforementioned method in order to achieve the predictable result of providing a type of new slot/gaming machine with enhanced convenience by adding the function of displaying multiple type of currency amounts. 
All the remaining limitations of this claim were discussed in the rejection for claim 1 (see above for details).
19.	Regarding claim 14, Brosnan discloses an input device that inputs a credit amount, wherein the control device converts a currency amount corresponding to the credit amount inputted by the input device to a currency amount corresponding to a specified currency unit, and executes the game using the specified currency amount ( 
Abstract; paragraphs 41 and 98 and claim 1; converts non-monetary bills to native amounts in the form of restricted or cashable credits).  

20.	Regarding claim 15, Okada also teaches a changing device capable of changing a currency amount per credit, wherein the control device performs conversion to specified currency information based on the currency amount changed by the changing device (paragraphs 108 and 109; the CPU 106 changes the cash value per credit for "yen" (a specific currency kind) from "100 yen" to "110 yen," and then converts the value of "dollar).  
21.	Regarding claim 16, Brosnan discloses the first display devices the currency amount on a win meter, wherein when the win meter is touched, the first display device switches, on the win meter, the currency amount displayed in the currency unit into a credit amount corresponding to the currency amount, or the currency amount displayed in the currency unit into both the currency amount and the credit amount corresponding to the currency amount (paragraphs 61 and 78).   
22.	Regarding claim 21, Okada also teaches:
wherein when the second display device included in each of the bet buttons displays the bet amount in the first currency unit, the second display device included in each of the bet buttons displays a credit corresponding to the bet amount together with the bet amount in the first currency unit (abstract and paragraphs 86 – 88, 108 and 109), 
and wherein when second the display device included in each of the bet buttons displays the bet amount in the second currency unit, the second display device included in each of the bet buttons displays a credit corresponding to the bet amount together with the bet amount in the second currency unit (abstract and paragraphs 86 – 88, 108 and 109).
23.	Claims 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (US 20090054149) and in view of Okada2 (US 20090215514) and in view of Sharkov (US 20120071223) and further in view of WALKER (US 20080311979).
24.	Regarding claim 17, Brosnan discloses an information processing apparatus, comprising (abstract): 
a receiving device (i.e. bill validator 230) that receives a gaming medium (i.e. a US $1 bill) having currency information that includes a currency unit from a player (paragraphs 38 and 78); 
a storage device (i.e. the machine's non-volatile memory) that stores a plurality of tables (i.e. monetary tables for all monetary types supported by a gaming machine) which correspond to a plurality of types of currency unit, respectively, wherein each of the tables associates an amount represented in a corresponding type of currency unit with a credit (i.e. a credit of 100 US/100 cents) that is a common value for a gaming process (FIG. 5 and paragraphs 78 and 79); 
and a control device, when the currency information of the received gaming medium indicates a first currency unit (i.e. US dollar), the control device provides the credit (i.e. credit of 100 US/100 cents) converted based on a table (i.e. the table shown in FIG. 5) corresponding to the first currency unit among the tables for the gaming process (paragraphs 47, 78 and 79; FIG. 5), 
and when the currency information of the received gaming medium (gaming medium of $10 Canadian) indicates a second currency unit (i.e. Canadian dollar), the control device provides the credit (i.e. credit of 9477 US/9744 cents) converted based on a table corresponding to the second currency unit among the tables for the gaming process (paragraphs 78, 79, 92 and 93; FIG. 5).  
Brosnan fails to explicitly disclose the following limitations:
a plurality of credit buttons that display a plurality of different bet amounts, respectively, and are used to input a credit amount to be bet for playing a game,
Okada2 teaches:
a plurality of credit buttons (i.e. parts 66A – 66D) that display a plurality of different bet amounts (i.e. bet amounts of 1, 5, 10 and 100), respectively, and are used to input a credit amount to be bet for playing a game, (paragraphs 86 – 88 and FIG. 5); 
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Brosnan and in view of Okada2 to include the aforementioned method in order to achieve the predictable result of providing a type of new slot/gaming machine with enhanced convenience by adding the function of displaying multiple type of currency amounts.
The combination of Brosnan and Okada2 fail to explicitly disclose the following limitations:
and the first display device included in each of the credit buttons a bet amount to be used for a bet both in a credit corresponding to the bet amount and in the first currency unit 
and the first display device included in each of the credit buttons 
Sharkov teaches:
and the first display device (i.e. part 42) included in each of the buttons (i.e. credit buttons) a bet amount to be used for a bet both in a credit corresponding to the bet amount and in the first currency unit (i.e. dollars) (paragraphs 39 and 46 and FIG. 2), 
and the first display device (i.e. part 42) included in each of the buttons (i.e. credit buttons) displays the bet amount both in the credit corresponding to the bet amount and in the second currency unit (i.e. Euros) (paragraphs 39 and 46 and  FIG. 2).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Brosnan and Okada2 in view of Sharkov to include the aforementioned method in order to achieve the predictable result of providing a gaming machine with support for bets in dollars, Euros, pounds, yen, any other currency, hence increased player convenience/interest.
The combination of Brosnan, Okada2 and Sharkov fail to explicitly disclose the following limitations:
wherein the credit amount is determined by the bet amount displayed in the second display device of the at least one credit button that is selected from among the plurality of credit buttons.
WALKER teaches:
wherein the credit amount (i.e. the credit amount (i.e. one credit) associated with the bet 1 credit button shown in FIG. 10 and described in paragraph 249) is determined by the bet amount displayed in the second display device (i.e. the touch screen portion/display of at least one button of the buttons 1006) of the at least one credit button (i.e. one button of buttons 1006)) that is selected from among the plurality of credit buttons (i.e. buttons 1006) (paragraph 249 and FIG. 10; paragraph 249 teaches various line bet buttons 1006 and credits/line bet buttons 1008 are available to the player. While displayed as mechanical buttons, it should be appreciated that the buttons may be part of a touch screen or otherwise implemented as desired; The examiner is interpreting the touch screen portion of at least one button of the buttons 1006 as the claimed the second display device and the touch screen portion/display of at least one button of the buttons 1008 as the first display device).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Brosnan, Okada2 and Sharkov in view of WALKER to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing a plurality of credit buttons to the players).
25.	Regarding claim 18, Brosnan also discloses the credit (100 US/100 cents or 9477 US/9744 cents) is a value used to execute the gaming process regardless of the plurality of types of currency unit (abstract and paragraphs 78, 79, 92 and 93).
26.	Regarding claim 20, Okada2 also teaches a second display device that displays a monetary amount awarded to the user as a result of a game both in the currency unit from the player and in the credit, and displays a total bet amount for executing a game both in the currency unit from the player and in the credit (abstract and paragraphs 86 – 88, 108 and 109).

Response to Arguments
27.	Regarding claims 1 – 11, 13 – 18 and 20 – 21, the applicant argues that the  Sharkov's system does not use the bet amount tables which correspond to a plurality of types of currency unit (i.e. the claimed limitations of a storage device that stores a plurality of bet amount tables which correspond to a plurality of types of currency unit) (Remarks, page 10).
	The examiner agrees. However, the primary reference Brosnan teaches the claimed limitations of a storage device that stores a plurality of bet amount tables which correspond to a plurality of types of currency unit (see rejections above for details).
28.	Regarding claims 1 – 11, 13 – 18 and 20 – 21, the applicant argues that the cited prior art fail to teach the limitations of Sharkov does not teach a plurality of credit buttons that display a plurality of different bet amounts, respectively (Remarks, page 10).
          The examiner agrees. However, the new rejections with the WALKER reference (US 20080311979) teach the aforementioned limitations (see rejection above for details).
29.	Regarding claims 1 – 11, 13 – 18 and 20 – 21, the applicant argues that the Sharkov reference does not teach the claimed limitations of displays a bet amount to be used for a bet by referring to a bet amount table which corresponds to the currency unit based on the currency information of the received gaming medium among the bet amount tables (Remarks, page 11).
	The examiner respectfully disagrees.
           The Sharkov reference teaches the claimed limitations of displays a bet amount to be used for a bet (i.e. a bet associated with the amount wagered 42 as described in paragraph 39)  by referring to a bet amount table which corresponds to the currency unit (i.e. dollars, Euros, pounds, yen or any other currency units as described in paragraph 46) based on the currency information of the received gaming medium among the bet amount tables (i.e. a data structure related to the bet amount and the corresponding currency unit shown in FIGS. 2 and 3) (paragraphs 39 and 46 and  FIGS. 2 and 3),
30.	Regarding claims 1 – 11, 13 – 18 and 20 – 21, the applicant argues that Sharkov does not teach that the credit amount is determined by the bet amount displayed in the second display device of the at least one credit button that is selected from among the plurality of credit buttons (Remarks, page 11).
The examiner agrees. However, the new rejections with the WALKER reference (US 20080311979) teach the aforementioned limitations (see rejection above for details).


Conclusion
32.	 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715